Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ariesen (US 2020/0076469, hereinafter Ariesen) and in view of Jhang (US 2013/0007217, hereinafter Jhang) and in view of Liao (US 2011/0010741, hereinafter Liao).
With respect to claim 1, Ariesen discloses A cable distribution system comprising:
a head end connected to a plurality of customer devices ([0031], use of head end equipment as a signal conversion interface) through a transmission network that includes a remote fiber node ([0038], Remote PHY device act as a fiber node for data signals) that converts received data to analog data suitable to be provided on a coaxial cable for said plurality of customer devices ([0030], digital signals are converted to optical signals, analogue RF electrical signals are generated by converting the optical signals into digital signals and then to electrical signals [0042],[0044] remote PHY receiver has downstream combined signals enter along coaxial cable and separates the signals into high and low frequency.  Coaxial cable acts as a data pipe.).
Ariesen does not disclose however Jhang discloses (b) at least one of said head end and said remote fiber node including a set of commands that traverse a local file system on said at least one of said head end and said remote fiber node ([0017]-[0018], communication with head end device suitable with access commands to access profile files), where said set of commands includes at least two of (i) view a list of files, (ii) view a list of folders, (iii) copy a file, (iv) copy a directory, (v) create new file, (vi) create new directory, (vii) move a file, (viii) move a directory, (ix) delete a file, (x) delete a directory, (xi) execute a file, (xii) view a file ( [0019], commands to add, modify, delete files);
(c) said at least one of said head end and said remote fiber node configured to access a remote file system based upon a command that includes a label identifying an Internet Protocol address to said remote file system to obtain a file therefrom to said at least one of said head end and said remote fiber node based upon at least one of said at least two of said set of commands ([0036]-[0037], table 2, command to get/post. delete program file contains the ipv6 address in the program file operations).  Ariesen and Jhang are analogous art because they disclose using head-end devices to communicate files.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Ariesen by the system of Jhang to associate commands to configure access to one or more files/tables stored by a device.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to manage access to files/tables utilizing different types of well known protocols.
However, Ariesen and Jhang does not disclose, but Liao discloses at least one of said head end and said remote fiber node including a command line processor operating on said least one of said head end and said remote fiber node ([0038], [0040], receive a live program stream injected from live television head end.  Server provides a bidirectional program guide browsing function, and receives on-demand control request.), where said command line processor operating on said least one of said head end and said remote fiber node supports a first set of a plurality of different commands that traverse a local file system on said at least-one of said head end and said remote fiber node ([0059], most of the interactive video service are between the terminal device and the VOD system.  [0068], the user uses the terminal device to perform mode operations such as fast forward, fast rewind, pause, and stop.), 
said at least one of said head end and said remote fiber node includes an interface selected from at least one of a command line interface and a graphical user interface where said interface receives an input that is processed by said command line processor, where said command line processor supports the execution of said first set of said plurality of different commands ([0049], [0052], STB users are able to use the program guide browsing and on-demand control for the interactive video services to perform on-demand interactive control), 
where interface does not support at least one of said first set of said plurality of different commands that are executed by said command line processor where that said traverse said local file system, where receiving any commands of said first set by said interface that are not supported by said interface are not executed by said command line processor while receiving any commands of said first set by said interface that are supported by said interface are executed by said command line processor ([0059], [0006], through SMS or telephone, interactive browsing and acquisition for an electronic program guide, trick mode operations such as fast forward, fast rewind, and pause are not supported.  These controls are realized through the terminal device and the VOD system.  In other words, commands/actions that are not supported are not executed when received.  It is only executed when it is realized through the terminal device as the service is supported. Ariesen, Jhang, and Liao are analogous art because they disclose using head-end devices to communicate files.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Ariesen and Jhang by the system of Liao to execute any commands that are supported by the service and not execute any services that are not supported by the service.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to create a more seamless and error free system by interacting with commands that are supported by the service system.
With respect to claim 2, Ariesen discloses wherein said remote fiber node includes a remote PHY device ([0031], remote PHY).
With respect to claim 3, Ariesen discloses wherein said remote fiber node includes a remote MAC PHY device ([0031], remote Mac-PHY).
With respect to claim 6, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Ariesen for the same reasons identified in the rejection of claim 1.  In addition, Jhang discloses wherein said at least one of said head end and said remote fiber node include a real-time operating system ([0024], real-time readings).
With respect to claim 7, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Ariesen for the same reasons identified in the rejection of claim 1.  In addition, Jhang discloses wherein said file is received by said at least one of said head end and said remote fiber node that updates the software thereon ([0066], command is process in order to update program file).
With respect to claim 8, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Ariesen for the same reasons identified in the rejection of claim 1.  In addition, Jhang discloses wherein said label is positioned mid- phrase of said command ([0036]-[0037], table 2, command to get/post delete program file contains the ipv6 address in the program file operations).
With respect to claims 9-10 and 13-16, they are of similar claims as claims 1-3 and 6-8 and therefore are rejected for the same reasons above.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ariesen in view of Jhang and in view of Liao and in view of Bowler (US 2014/0282802, hereinafter Bowler).
With respect to claims 4 and 11, Ariesen, Jhang, and Liao do not disclose, however Bowler discloses wherein said head end includes a CMTS ([0012], head end system includes data services like cable modem termination systems (CMTS).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Ariesen, Jhang, and Liao by the system of Bowler to utilize a cable modem termination system installed at the head end.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to transmit return path signals such as IP based signals and redirects them to a central switch.
With respect to claims 5 and 12, Ariesen, Jhang, and Liao do not disclose, however Bowler discloses wherein said head end includes a CCAP (Bowler, [0077], shows converged cable access platform (CCAP) architecture for head end to communication with a node along a forward path to deliver CATV content).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Ariesen, Jhang, and Liao by the system of Bowler for a head unit to show a converged cable access platform.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to use a single D/A converter for the entire service group to combine the CMTS functions to combine video and data delivery.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443